Citation Nr: 1315594	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  05-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA Loan Guaranty eligibility.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had active service from July 1968 to March 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2004 decision of the VA Regional Office in New York, New York that denied eligibility for VA loan guaranty purposes based on the character of discharge.

The case was remanded by Board decision in November 2007.


FINDINGS OF FACT

1.  The appellant entered active military service in July 1968 and received a discharge Under Other Than Honorable Conditions in March 1973.

2.  During his period of active service, the appellant was absent without leave (AWOL) for 989 days. 

3.  No compelling circumstances have been presented to account for the appellant's prolonged period of AWOL. 

4.  There is no indication that the appellant was insane at the time that he went AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge as Under Other Than Honorable Conditions constitutes a bar to VA benefits. 38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2012); 38 C.F.R. § 3.12 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In this case, only the appellant's status is at issue.  The duty to notify was satisfied prior to the initial unfavorable decision on the claim by letter dated in September 2003, supplemented by correspondence in May 2004 and November 2004 that addressed the required notice elements.  Many attempts have been made to verify the appellant's service through official channels.  The appellant has been requested to supply evidence in support of the claim on several occasions.  His statements in the record have been carefully considered.  For these reasons, the Board may proceed to decide the appeal.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained.  There is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c)(2012).  As such, the claim is ready to be considered on the merits. 

Pertinent Law and Regulations

Under VA law and regulations, and for benefits purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1(d) (2012).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303 (West 2002 & Supp. 2012); 38 C.F.R. § 3.129(a) (2012). 

Generally, if a person receives a discharge under other than honorable conditions that was issued for a period of absent without official leave (AWOL) for a continuous period of at least 180 days, the discharge will serve as a bar to the receipt of VA benefits. 38 C.F.R. § 3.12(c)(6) (2012).  This type of discharge will not be a bar if it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b).  Nor will the discharge serve as a bar if there are compelling circumstances to warrant the prolonged absence. 38 C.F.R. § 3.12(c)(6) (2012).

In determining whether there are compelling circumstances to warrant a prolonged absence, the length and character of service exclusive of the period of prolonged AWOL will be considered.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 38 C.F.R. § 3.12(c)(6)(i) (2012).  Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 38 C.F.R. § 3.12(c)(6)(ii) (2012).

Factual Background

The appellant had active military service in the United States Army from July 8, 1968 until March 1, 1973.  The record reflects that a loan guaranty application was initiated in September 2002.

Neither the appellant's service treatment nor his service personnel records are of record.  There have been many attempts over the years to retrieve them that have been unsuccessful.  However, a Beneficiary Identification Records Locator Subsystem (BIRLS) Veteran Identification Data sheet has been received showing that during the period of his service, he had 989 non-pay days.  The separation reason code was unknown.  The discharge from service was characterized as other than honorable.

Received in October 2003 was a United States of America Certificate of Military Service dated November 11, 1975 showing his service dates and the fact that the appellant's service was terminated by Discharge Under Other Than Honorable Conditions.  

In an Administrative Decision dated in April 2004, VA confirmed the appellant's character of discharge as under dishonorable conditions and related that he was AWOL 989 days during service.  It was noted that attempts had been was made to locate facts and circumstances surrounding the discharge, that none were found, and that there were no compelling reasons given for time lost, nor was he not mentally responsible for his actions.  

In a letter dated in May 2004, the appellant was notified that his military service did not entitle him to VA benefits.  He was advised that he could ask the Service Department Discharge Review Board to change the character of discharge, or apply for a correction of his military records through the Service Department Board for Correction of Military Records on forms enclosed (DD Forms 293 and 149).  

Received from the appellant in December 2004 were copies of Certificates of Military Service dated in November 2002 and October 2003 indicating that he was discharged under honorable conditions.  Additionally, P. J. Yyngstrom of the County of Nassau Veterans Service Agency wrote in March 2003 that as Deputy Director of Veterans Affairs for Nassau County, and an accredited American Legion Service Representative, he had requested and received a fax of the appellant's DD-214 that was mailed to the appellant.  It was reported that this document showed a general discharge under honorable conditions.  

Pursuant to the Board's December 2007 REMAND, among other things, a letter was sent to Service Department Board for Correction of Military Records to request information pertaining to any "upgrade" of the appellant's service.  The Department of the Army responded in December 2008 that their tracking system indicated that applications were received from the appellant in February and August 2005 but that they were both closed without action because the records were on loan to another agency.  Submitted along with the letter was correspondence dated in October 1977 and April 1978 from the Army Discharge Review Board informing the appellant that his file was being returned to him without action because there was insufficient documentation to arrive at a fair and equitable adjudication of his case under the DOD Discharge Review Program.  Certificates of Discharge dated in June 1983, January 2004, October 2003 and August 2004 were included in the documentation all showing that service had been terminated by a Discharge Under Other Than Honorable Conditions.

In his substantive appeal dated in July 2005, the appellant indicated that he had certificates of discharge that had been certified with a seal.  However, the imprint of such did not convey to the copies.  Therefore, in a letter to him dated in April 2010, the appellant was requested to provide the original document of certification of service as proof of the upgrade of his service to under honorable conditions.  

Subsequently submitted was a copy of a Certification of Military Service dated in November 2002 that the appellant had previously submitted.  Stamped on the copy was a notation that this was a "TRUE COPY OF ORIGINAL AUTHORITY: VETERANS ADMINISTRATION FORM 4505" and signed VSR [illegible] C. Watts.  The document did not display a seal.  

A Memorandum of Formal Finding on the Unavailability of Official Military Records showing discharge upgrade was appended to the record in December 2011 documenting the numerous efforts that had been expended to verify the character of the appellant's service.

Legal Analysis

The appellant asserts that he now has documentation to the effect that the character of his discharge does not impede consideration for VA benefits, including loan guaranty.  He has submitted Certificates of Military Service dated November 2002 and October 2003 indicating that he was discharged under honorable conditions.  The Board notes, however, that such evidence is in marked opposition to documents that have been submitted by the service department.  An initial Certificate of Military Service dated November 11, 1975 reflects that service was terminated by Discharge Under Other Than Honorable Conditions.  Records from the Army Discharge Review Board indicate that the appellant sought an upgrade for his military discharge status as early as 1977.  It appears that insufficient evidence prevented the Board from taking action at that time and during the following year.  Subsequent Certificates of Military Service through August 2004 do not show other than that service was terminated under other than honorable conditions.  Therefore, it is incongruous that the appellant has provided certificates of military service during the same timeframe that have the opposite disposition.  He has not provided any supporting documentation from the Army Discharge Review Board or the Board for Correction of Military Records that corroborate the change in status of discharge.  He claims that he has documents with a service department seal that support a change in status but is unwilling to submit such evidence directly to VA for verification.  A letter from the County of Nassau Veterans Service Agency indicates that he was mailed a DD-214 showing service discharge under honorable conditions but this has never been sent to VA in support of the claim.  In view of the preceding, the Board finds that the Certificates of Military Service submitted by the appellant are not probative, indicate a deceptive intent and an attempt to manipulate the evidence in his favor.  As such, they are of no force and may not be utilized to counter the bar to VA benefits.

By law, VA benefits are not payable where the former service member was discharged or released under conditions including the following: by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. 38 C.F.R. § 3.12 (c)(6).  In this instance, the reasons for the under than honorable discharge are not clearly delineated because of the absence of official records.  However, it verified that the appellant was AWOL for 989 days during active service between July 1968 and March 1973 out of a total enlistment of 1697 days, more than half his time in the military.  Based on these numbers, it may thus be inferred that the appellant did indeed have a continuous period of AWOL for at least 180 days or more that bars him from receiving VA benefits under 38 C.F.R. § 3.12(c)(6).

There are exceptions available to the Appellant that might mitigate the bar from receiving VA benefits: (1) if the Appellant is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); or, (2) if there are "compelling circumstances" to warrant the prolonged period of AWOL. 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

Upon review of the evidence, the Board observes that the appellant served in Vietnam but has never made a case for, or presented contentions, statements or evidence to the effect that there were compelling circumstances that warranted AWOL for such an extended period.  This includes the length and character of his military service, family emergencies or obligations, or similar types of obligations, or hardship or suffering. See 38 C.F.R. § 3.12(c)(6)(i-iii) (2013).  Overall, the evidence as it stands does not rise to the level of compelling circumstances to justify AWOL of 989 days.  

Despite the absence of compelling circumstances, the Board still must address whether the bar to VA benefits should be overturned, based on the theory that the Appellant was effectively "insane" when he went AWOL for 989 days during his military service. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits. 

In this instance, although service treatment records are not available, the preponderance of the evidence does not indicate that Appellant was considered "insane" as defined under 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  He has not attested to or presented any evidence to the effect that he went AWOL due to mental impairment or psychiatric disability.  The claims file does not contain any medical opinions to support a finding of insanity.  There is no evidence that he has ever been determined to be incompetent or incapable of understanding the consequences of his actions in service.  The Appellant, himself, is not competent to say that he was insane during his military service. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007).  

Additionally, no physician has concluded, and no evidence supports the theory, that, at the time of his period of AWOL, (1) the Appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the Appellant interfered with the peace of society; or (3) the Appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided. 38 C.F.R. § 3.354(a) (2012). Although he went AWOL for approximately 2.7 years, there are no findings in the record that such behavior was asocial or otherwise hostile or harmful to others in a manner that deviated sharply from the social norm.  The Appellant has not at any time indicated why he went AWOL.  While going AWOL is clearly not an accepted standard of the military community, it does not occur infrequently nor does it necessarily indicate that the Appellant is insane.  It may not be held to exemplify the severe deviation from the social norm or the gross nature of conduct that is generally considered to fall within the scope of the term insanity, and therefore, does not constitute insane behavior. VAOPGCPREC 20-97 (May 22, 1997).  As such, the Board finds there is no probative evidence of insanity at the time the offense in question (AWOL) was committed.

The Board would also point out that despite the above findings, the Board is making no determination as to the official record of the appellant's discharge, which is solely within the purview of the Department of the Army. See Harvey v. Brown, 6 Vet.App. 416, 424 (any disagreement that a claimant may have with a discharge classification must be raised with the Army Board for Correction of Military Records, not with VA).

The Board acknowledges the appellant's continuing disagreement with the character of his discharge, as well as his claims for VA benefits.  However, the Board is bound by the laws and regulations enacted by Congress.  In the instant case, the character of discharge is a bar to entitlement to VA benefits, including loan guaranty at this time. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim and that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).


ORDER

The character of the appellant's discharge from active military service is a bar to the receipt of VA benefits, including loan guaranty; the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


